DETAILED ACTION
The applicant’s request for continued examination regarding application number 15/967,508, filed April 30, 2018 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 3, 2022 has been entered.

Response to Amendments
The amendment filed May 3, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 15/967,508, which include: Amendments to the Claims and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks, Examiner acknowledges Claims 1, 10, and 19 have been amended, with Claims 9 and 18 cancelled. Examiner also acknowledges new Claims 21-22 have been added. Claims 1-8, 10-17, and 19-22 remain pending in the application. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 15/967,508, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-20 under 35 U.S.C. 101, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. 
Regarding Applicant’s Remarks: 
“The Office Action rejects claims 1-20 under 35 U.S.C. § 101. In particular, the Office Action states the claims are rejected for "being directed to an abstract idea without significantly more that the abstract idea itself" Further, the Office Action dismisses the analogy of the amended claims with Example 37 by very narrowly construing Example 37 and indicating the current claims do "not explicitly recite icons location on a GUI, nor does it recite logic that determines a usage of icons over a predetermined period of time in order to automatically re-arrange icons on a GUI.. .. " While the previous analogy was directed to PEG Example 37, Applicant directs the present remarks to MPEP 2106.04(a)(l) Example vi. Example vi recites the method of rearranging icons on a GUI comprising the same steps as Example 37.
Applicant submits that such a narrow interpretation of Example vi of MPEP 2106.04(a)(l) (e.g., Example vi is only applicable in instances in which claims explicitly recite icon locations on a GUI, logic determining the usage of icons, automatically re-arranging icons on the GUI, etc.) undermines the purpose of the hypothetical examples in MPEP 2106.04(a)(l). As an example, such a narrow interpretation yields a benefit only to claims which essentially parrot the claims provided in Example vi.
Instead, Applicant submits the functionality and the interrelatedness of the claims described by Example vi provide guidance the types of claims that are, as the title of the section recites, "Examples of Claims That Do Not Recite Abstract Ideas." As such, Example vi generally teaches 1) receiving input from a user related to object, 2) making a determination based on the user input, and 3) automatically performing an operation associated with the object based on the determination.
In comparison, the presently amended claims include obtaining user input including assumptions and additional variables; identifying variables and estimating results based, in part, on the user input; and (automatically) generating and displaying the results. The generalized operations of the currently amended claims are directly analogous to those of Example vi.
Applicant further submits that additional limitations are included in the amendments that include the computer implemented method practiced in a practical application. For example, the limitations of "identifying a plurality of variables" and "generating a causality explanation of the target result" are performed "by a processor" or a tangible application of the method.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner points out that Applicant initially asserted that Example 37 Claim 1 is analogous to Applicant’s Claim 1, as indicated in the Final Office Action mailed February 3, 2022. In response to Applicant’s initial arguments listed in the same Final Office Action, Examiner pointed out that Claim 1 of Example 37 is not functionally equivalent to Applicant’s Claim 1, as they recite distinct inventions which are not analogous to each other. Applicant appears to acknowledge this distinction in the latest set of arguments (“… such a narrow interpretation yields a benefit only to claims which essentially parrot the claims provided in Example vi.”), but still makes an argument that they are interrelated based on the fact that a variation of Example 37 appears as MPEP 2106.04(a)(1) example vi under the heading “Examples of Claims That Do Not Recite Abstract Ideas”. Examiner points out that MPEP 2106.04(a)(1) example vi recites Claim 2 of Example 37 and not Claim 1 of Example 37, where Claims 1 and 2 are used to illustrate different aspects of the 101 analysis, which is discussed in the following paragraphs. Furthermore, while both Example 37 Claims 1 and 2 and Applicant’s Claim 1 recite graphical elements presented on a graphical display, the graphical elements in Example 37 and Applicant’s Claim 1 are not the same type of elements, and are also not used to perform a similar purpose or function. To further clarify this distinction, Examiner points out that the icons recited in Example 37 are graphical representations of computer applications running on a computer system. In contrast, the graphical elements recited in Applicant’s claim invention (e.g., nodes and edges in a directed acyclic graph) are representations of variable information and their relationships, where user input is received to generate and manipulate this variable information. Even though both inventions contain graphical elements, these graphical elements do not represent the same concepts and also do not perform a similar purpose or function, and hence the respective inventions recited in Example 37 and Applicant’s Claim 1 are distinct inventions that are not analogous to each other. 
Furthermore, Examiner points out that a 101 analysis involves performing several steps that go beyond a mere face-value comparison of the claims. As indicated in Claim 1 of Example 37 in the 2019 PEG Examples, under the Step 2A Prong 2 analysis, the identified judicial exception of “determining … the amount of use of each icon over a predetermined period of time” integrates into a practical application with the other additional elements in the claim, as the judicial exception (in conjunction with the additional elements) recites “… a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior system, resulting in an improved user interface for electronic devices”. Examiner points to MPEP 2106.04(d) and MPEP 2106.05(a) which provides the guidance and examples to determine whether additional elements in a claim integrate a judicial exception into a practical application. Examiner points out that Applicant’s specification and the associated claims fail to indicate how these recited steps are applied to a particular product or invention other than a general or mere applying of the steps, such that the steps in the recited claims and the supporting description in the disclosure correspond to a technical implementation that would improve the functioning of a computer or to a technological process that produces a particular product, in which the improvement would be apparent to a person of ordinary skill in the art. In contrast, as indicated in the Final Office Action mailed February 3, 2022, under the Step 2A Prong 2 analysis, the additional elements identified in Applicant’s Claim 1 represent steps of receiving and processing input data in order to produce a causal graph representing causal relationships, where the steps of receiving and processing of input data are directed to insignificant extra-solution activities, necessary data gathering and outputting, or mere instructions on a generic computer to implement the identified judicial exceptions of identifying a plurality of variables, estimating a causal effect, and generating a causality explanation. Hence these additional elements do not integrate the identified judicial exceptions into a practical application that represent the improvement of a computer or a technological process. Applicant’s amended changes of integrating claim limitations from dependent Claim 9 into independent Claim 1 also does not further change the analysis, as those additional elements from dependent Claim 9 also represent insignificant extra-solution activities, necessary data gathering and outputting, and mere instructions on a generic computer to implement the identified judicial exception of updating the estimation of the causal effect for future analyses based on receiving a plurality of user responses. 
Claim 2 of Example 37 recites the identified limitation: “… a method of rearranging icons on a graphical user interface (GUI) comprising the steps of: receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use”. As indicated in Claim 2 of Example 37 in the 2019 PEG Examples, under the Step 2A Prong 1 analysis, the determining step is not considered a judicial exception, since it “now requires action by a processor that cannot be practically applied in the mind” that is more than mere instructions to apply a judicial exception. Claim 2 of Example 37 specifically clarifies that this action in the claimed determining step requires “using a processor that tracks how much memory has been allocated to each application associated with each icon over a predetermined period of time”, emphasizing that a processor is required to monitor the memory usage of computer applications running on the computer system, such that the inclusion of the processor to perform a specific function of memory tracking represents an essential part of the claim limitation “at least because it requires a processor accessing computer memory indicative of application usage.”. In contrast, as indicated in the Final Office Action mailed February 3, 2022, under the Step 2A Prong 1 analysis of Applicant’s Claim 1, the judicial exceptions of identifying a plurality of variables, estimating a causal effect, and generating a causality explanation are broadly recited such that they represent decision-making processes involving observations, evaluations, judgements, and opinions, and as such they are mental processes that can be practically implemented in a human mind, with aid of pen and paper. In other words, a human mind can: identify a set of variables in which to analyze causal relationships; make evaluations based on observations and judgments to determine and estimate causal effects between these variables; and further analyze the results from these evaluations to form conclusions, opinions, or reasons to justify the causal effects and their relationships resulting from these variables. As established in the Response to Arguments section of the same Final Office Action, Applicant’s own specification paragraph [0010] provides an example of a human’s thought process of analyzing causal relationships and providing an explanation: “… if a result includes that a contract is won by a company, the variables may include the business unit associated with the new contract, the salesman who negotiated the contract, and the region of the world in which the contract was won. In some embodiments, such causality may lead to an explanation between the variables and the result, such as the contract was won because of the salesman who negotiated the contract.”. Given information describing the winning contract won by the salesperson and the associated salesperson’s profile, a person having ordinary skill in the art would be able to mentally extract those pieces of information, and with aid of pen and paper, identify them as possible variables associated with the winning contract (which is identified as the target result). Based on observations, evaluations, judgements, and opinions, a person having ordinary skill in the art would also be able to analyze the same provided information and identify (estimate) causal effects and relationships between the variables and the target result (i.e., the salesperson has previously worked with similar customers in this region or has an established relationship with the customer and thus has extensive knowledge of their requirements) and use these identified effects and relationships to further determine an explanation for the target result based on the causal effects for the variables (i.e., the contract was won because of this particular salesperson’s relationships with other customers in this region and extensive knowledge of their requirements). These steps represent mental processes and do not represent functions that only a computer containing a processor can perform. Rather, the addition of a processor to perform these steps merely represents additional claim elements that facilitates the above steps to be implemented on a computer, and hence under the Step 2A Prong 2 and Step 2B analysis, Applicant’s amendments to include the phrase “by a processor” to the above judicial exceptions represent claim elements that are mere instructions on a generic computer to implement the judicial exception. Similarly, Applicant’s amended changes of integrating claim limitations from dependent Claim 9 into independent Claim 1 also does not further change the 101 analysis under Step 2A Prong 1. As indicated in the Final Office Action mailed February 3, 2022, under the Step 2A Prong 1 analysis, updating the causal estimation based on receiving a plurality of user input responses represents re-executing the estimation step for these new set of received user inputs, where the estimation step was earlier identified as a decision-making process involving observations, evaluations, judgements, and opinions. Thus, the step of updating the causal estimation by performing the same mental process of estimating causal relationships is also a mental process that can be practically implemented in a human mind, with aid of pen and paper. Hence, given the above analysis, Applicant’s argument for the original and amended limitations is not persuasive, and the existing 101 rejection is maintained.
Regarding Applicant’s Remarks: 
“Additionally, the amended claims do recite a practical application and a technological improvement as the amended claims include a specialized combination of computer-generated data supplemented by user interaction with the computer-generated data to yield more effective results and making the computer operate more effectively.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner reminds Applicant that MPEP 2106.04(d) and MPEP 2106.05(a) provides the guidance and examples to determine whether additional elements in a claim integrate a judicial exception into a practical application. As established earlier, Applicant’s specification and the associated claims fail to indicate how these recited steps are applied to a specific product or invention that improves the functioning of a computer or a technological process other than a general or mere applying of the steps, such that the steps in the recited claims and the supporting description in the disclosure correspond to a technical implementation that would improve the functioning of a computer or to a technological process that produces a particular product, in which the improvement would be apparent to a person of ordinary skill in the art. In particular, MPEP 2106.05(a)(II) indicates that “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”. According to Applicant’s amended limitations in independent Claim 1, the judicial exceptions of identifying a plurality of variables; estimating a causal effect for each of the variables; and generating a causality explanation of the target result based on the causal effects for the variables are now amended with the phrase “by a processor”, with no additional details describing how the use of the processor represents “a specialized combination of computer-generated data supplemented by user interaction” as argued by the Applicant, other than merely identifying a computer-based implementation of performing causal analysis by implementing a series of abstract ideas as modules and computer instructions executed on a generic computer processing received input data. Furthermore, the amended claims do not further include elements or abstract ideas that demonstrate how the combination of these judicial exceptions and additional elements representing steps for applying causal analysis would further improve the functioning of a computer or provide a technological improvement to a technological process, other than making the described method steps execute faster on a computer. Hence, Applicant’s argument is not persuasive, and the existing 101 rejection is maintained.
Regarding Applicant’s Remarks for Claims 1-6, 9-15, and 18-20 under 35 U.S.C. 102 as being anticipated by Garcia, Fernando Martel, U.S. PGPUB 2016/0292248, PCT filed 11/24/2014 [hereafter referred as Garcia]; and for Claims 7-8 and 16-17 under 35 U.S.C. 103 as being unpatentable over Garcia in view of Dey et al., U.S. PGPUB 2019/0279774, filed 3/6/2018 [hereafter referred as Dey], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner also notes that the Applicant has amended the claims and added new claims such that it necessitates further examination and re-evaluation of the amended, original, and new claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below.
Regarding Applicant’s Remarks:
“Additionally, [0115] of Garcia describes "clicking on an edge in a KDG element sends instructions ... to access computer-readable media and process the information therein stored .... ". Garcia continues, "This may include how the edge was generated, be it by text mining, experiment or some other method available in knowledge identification and management engine 109, what processes, data sources (and date accessed), experimental knowledge identification studies (and associated materials and methods), and/or whichever other options and inputs were selected by a user to generate the edge in question." At best, Garcia describes viewing the edge and seeing how the edge was created (which may include user-selected options that generated the graph). However, user-selected options of data sources, experimental knowledge identification studies, etc. is very different from the claimed recitation of a user input that supplements the one or more assumptions. 
…
In conjunction with the above, nothing in Garcia teaches, discloses, or otherwise suggests supplementing the assumptions by the user adding edges, as amended. … Therefore, Garcia is deficient at least in teaching the limitations of claim 1 as amended by this response. …”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s argument contains several sub-arguments, each of which will be addressed in the following paragraphs.
Examiner points out that Applicant’s sub-argument that the Garcia reference merely describes viewing the edge and seeing how an edge is created (and hence does not teach receiving second user input that adds one or more edges in the directed acyclic graph) is not persuasive. Under its broadest reasonable interpretation, the limitation “receiving through the input device, a second user input that adds one or more edges flowing between the plurality of variables and the target result” broadly recites a user providing input from an input device that adds edges connecting a plurality of variables and the target result. As indicated in the Final Office Action mailed February 3, 2022, Garcia teaches the general process by which a user uses a web-based client to add nodes to the knowledge discovery graph (KDG) (which is a directed acyclic graph), and connect these nodes in a process flow, where these connections are edges in the directed acyclic graph, and the right-click on the web page canvas (using a computer mouse) to create these nodes and edges represent user input from a input device. Garcia further teaches that these edges in the KDG contain additional information selected by a user (which can be accessed by clicking on the edge), where this additional information represents additional input provided by a user to generate the edge, with Garcia Figure 6 showing an example KDG on the client web page, where a user has already added a plurality of nodes and connected them using directed and bi-directional edges (Garcia [0023]: “… A KDG is a directed acyclic graph of variables represented as nodes and directed, bi-directed, or partially directed edges denoting causal relations …”; [0104]: “[0107]: “… The user operating client 107 can then enter additional information … The displayed parameters in FIG. 6 may change depending on the inputs chosen …”; [0109]: “… By right clicking on the web page canvass, the user operating client 107 can bring up a KDG, add a node to the canvas, as well as other modular processing components, and connect them in a process flow.”; and [0115]: “… clicking on an edge in a KDG element … to access computer-readable media 105 and process the information therein stored … how that edge was generated, be it by text mining … and/or whichever other options and inputs were selected by a user to generate the edge in question …”). Hence, Applicant’s argument is not persuasive, and the existing prior art rejection is maintained.
Examiner also points out that Applicant’s amendments of reciting a second user input “that supplements the one or more assumptions, including adding one or more edges” and asserting that Garcia does not teach this limitation is also not persuasive. Under its broadest reasonable interpretation, this amended limitation including the phrase “that supplements the one or more assumptions, including adding one or more edges” broadly indicates providing additional related information to elements in the directed acyclic graph, and hence this limitation broadly recites receiving additional related information for elements in the directed acyclic graph, including adding one more edges to the directed acyclic graph. Garcia teaches adding additional information such as measurements associated with the nodes in the KDG by appending the information to the variable/node displayed on the web browser. Garcia additionally teaches adding indicators as additional nodes to the KDG and linking these new nodes to an existing node using directed edges (Garcia [0116]-[0117]: “… associating measurements, or measuring instruments with which such measurement may be obtained with each node in a KDG, or at least with those nodes of immediate interest … Obtaining measure, and/or measurement instruments for some or all nodes in a KDG, and other related data … can be useful for designing RCTs … The first step is to select a KDG and a node from that KDG that is lacking in some associated measurements, or measurement instruments … Next the user can right click on a node from that KDG, like node 902 to bring up window 903 with measurement options … the user of client 107 can select any database, and variable therein … and append it to the relevant node …”; and [0118]: “… the difference between measurements and indicators is that measurements do not add any nodes to the graphs, whereas indicators do … These indicators are added as additional nodes to the KDG, and linked to latent node 902 using directed edges … if a latent node Y is measured by indicators X and Z, then we might represent this in the KDG by adding directed edges as follows X⟵ - -Y- - →Z … indicators may also be linked to other nodes in the KDG to capture the idea that the indicator may be a proxy for more than one variable in the KDG …”). Thus, Garcia still teaches the amended limitation as recited as within the scope of the Applicant’s claimed invention. Hence, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“… The elements of claim 9 now included in claim 1 recite an iterative-like process for obtaining user feedback to update an estimation approach based on two instances of user response. The Office Action cites Garcia paragraphs [0200]-[0204] and [0220] as allegedly teaching the elements of claim 9. However, Garcia does not disclose "updating an estimation approach used in estimating the causal effect for future analyses based on both the first user response and the second user response," as required by the amended independent claim. …
… Further, nothing in Garcia teaches, discloses, or otherwise suggests updating an estimation approach based on both a first user response and a second user response. Therefore, Garcia is deficient at least in teaching the limitations of claim 1 as amended by this response. Additionally, the forgoing remarks are also application to independent claims 10 and 19 as similar amendments are made to claims 10 and 19 as those made and discussed relative to claim 1.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant’s above arguments are based on an assertion that the Garcia reference fails to disclose the updating of an estimation approach used in estimating the causal effect for future analyses, which is not persuasive. Under its broadest reasonable interpretation, the limitation “updating an estimation approach used in estimating the causal effect for future analyses based on both the first user response and the second user response” broadly recites updating a causal effect estimation process that generates future causal effects, based on receiving additional first and second input from a user. As indicated in the Final Office Action mailed February 3, 2022, Garcia teaches performing analysis involving estimating the causal effects of variables in a directed acyclic graph, by formulating hypothesized causal relations (Garcia [0112]). Garcia further teaches generating these estimates of causal effects, and additionally fitting and adjusting the results to determine the degree and extent of the causal effect, where this process of further fitting and determining the degree and extent of the causal effect produces conclusions that can be generated and stored/archived in the system and presented to a user through reports, such that this conclusion and associated reports represent a causality explanation (Garcia [0137]: “… a fourth step of integrated study analysis and update process 1600, step 1604, involves generating estimates of causal effects and confidence levels … An important aspect of model is segmentation analysis, or studying how the effect of the intervention varies by characteristics of the elements as measured prior to the intervention … is the effect larger for patients with at least high-school education compared to those with less than high school education? Does it vary by age? And so on … it might be that older people benefited the most in the RCT, but benefit the least in the population outside the RCT, which can easily result in suboptimal business decisions … this possibility can be checked by the generalizability process, which … can be used to detect whether a particular segmentation analysis can be extrapolated with confidence to the population of interest or not … A final step in integrated study analysis and update process 1600, step 1605, is to update the graphical knowledge base and archive the data. Once the user operating client 107 is satisfied with the conclusions and the model exercise, he can accept these results (or no[t]) and instruct processor 106 to execute instructions in knowledge identification and management engine 109 with a view to updating the KDG …”). Garcia additionally teaches performing an iterative series of steps in an integrated generalization process upon detection of an unsatisfactory generalization of the target population, where these certain steps include choosing new sampling criteria to improve generalizability to generate future causal estimates. This iterative process corresponds to an update of an estimation approach (Garcia [0200]-[0204] and [0220]: “… If the results of the previous analysis suggests that findings from the study will not be generalizable to the population of interests, then the user needs to decide whether to … rerun the process to either: (i) change the population of interest, or give up on generalizing some outcomes but not other outcomes included in variables Y; (ii) choose new sampling criteria that ensure generalizability …. or (iii) measure other variables X such that generalizability can be assured on the basis of these new variables. …”). Elaborating on step (ii) as an example, Garcia teaches that the generalizability of a target population affects the computing of population causal effects. One of these criteria affecting generalization is computing the amount of overlap between variables. This amount of overlap measures the amount of information present in the target population, and hence improving the generalizability of a target population results in the creation of better diagnostic tests to identify the causal conditions, and as such, this process of improving the generalizability of a target population corresponds to a process for updating an estimation approach used in estimating the causal effect of future analyses (Garcia [0177]-[0178]: “… one key criteria for generalization is whether the selection of elements into the study is independent of the direct or indirect causes of Y … For estimating the population causal effect we need a second criteria, namely that P(X|S=1) overlaps P(X). The latter ensures inferences can be transported to the full population. … data from the population is not only useful for computing population causal effect, but also to perform diagnostics tests about the generalizability of findings from planned or existing studies. … we can use data on the population from which these two samples were drawn to test the conditions … that allow the transfer of knowledge from one region or sample to the other. If this test is met, we can compute the estimated effect size for the target population as illustrated above.”). Garcia additionally teaches detailed steps for improving an unsatisfactory generalization of the target population, including a step of choosing new sampling criteria that involves introducing a variable S’ to a target population of interest, and applying a statistical function to fit the new variable S’ in the target population to further measure the amount of overlap in a target population with respect to a variable X of interest. This introduction of a new variable and application of a statistical function to compute the amount of overlap corresponds to receiving a first user input response that modifies the target population representing the initial set of assumptions. Garcia additionally teaches that if this generalization is still not satisfactory after adjustment of the regularizer and selection of additional samples, the user can decide to either continue with the study (i.e., accept the results) or perform another set of steps to further improve the results. As indicated earlier, improving the generalizability of a target population results in computing better population causal effects, where the degree and extent of the causal effects produces conclusions representing a causality explanation. Hence, this decision from a user to either continue with the project or further improve the generalization to produce improved results corresponds to a second user input response associated with the generation of a causality explanation (Garcia [0194]: “… for generalization to happen, the study sample will have to be changed … create a variable S’ for the random sample from the population, and let S’=0 … use a matching procedure to match the elements in the proposed study sample with their counterparts in the random sample … set S’=1 for the closest matches amongst the random sample from the population … rank all available baseline variables X in the proposed sample according to how well they overlap the corresponding variables in the random sample … use a standard statistical routine to fit a propensity score for S’ on the basis of X, with a regularizer that punishes the use of Xs of low rank … compute how often the selected sample section variables overlap their population counterparts. If we are satisfied with the operating characteristics, we use that estimated sampling function to generate a study sample. Otherwise we can tweak the regularization until the selection function works as desired.”; and [0220]: “… If the results of the previous analysis suggests that findings from the study will not be generalizable to the population of interests, then the user needs to decide whether to continue with the project as is, or whether to go back to Step 2701 and rerun the process …”). Hence, Garcia still teaches the amended limitation as recited as within the scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“Claims 7-8 and 16-17 variously depend on claims discussed above. Thus, in light of the remarks presented above, the Office Action does not present a prima facie case that these claims are not patentable. Applicant therefore respectfully requests that the rejections of claims 7-8 and 16-17 be withdrawn.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner notes that Applicant does not provide any additional arguments other than referencing the previous set of arguments. As established in response to the previous set of arguments, Applicant’s arguments based on certain identified limitations in amended independent Claim 1 (that are also present in amended independent Claim 10) were not persuasive, and hence Applicant’s arguments here are also not persuasive, and thus the prior art rejections are maintained.

Claim Objections
Claim 20 is objected to because of the following informality: Given that Applicant has added a third limitation to this claim, the conjunction term “and” at the end of the first limitation should be removed: “… receiving an assumed causal relationship between at least one variable and the target result; ”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.











Claims 1-are rejected under 35 U.S.C. 101 
because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-8 and 21 recite a method (representing a process);
Claims 10-17 and 22 recite a non-transitory computer-readable medium (representing an article of manufacture); and
Claims 19-20 recite a system (representing a machine).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding amended Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
… identifying … a plurality of variables, the variables representing causality candidates for the target result (Under its broadest reasonable interpretation, identifying a plurality of variables representing causality candidates for the target result represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… estimating … a causal effect for each of the variables (Under its broadest reasonable interpretation, estimating (i.e., determining) a causal effect for each of the variables is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… generating … a causality explanation of the target result based on the causal effects for the variables (Under its broadest reasonable interpretation, generating (i.e., determining) a causality explanation of the target result based on causal effects for the variables represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… estimating the causal effect for future analyses based on the first user response and the second user response (Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0016], obtaining the one or more assumptions from a user involves obtaining variable information as part of the defining the relationships between variables and the target result for a directed acyclic graph. Furthermore, under its broadest reasonable interpretation, re-estimating future causal effects based on receiving additional input variable information from a user represents a decision-making process requiring analysis (involving observations, evaluations, judgments, opinions), which is a mental process that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
… computer implemented (The use of a computer to implement the recited method steps is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… identifying, by a processor (This claim element of using a processor on a generic computer to implement the identifying step is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… obtaining, through an input device, one or more assumptions from a user, the assumptions associated with a target result (In light of applicant’s specification paragraph [0016], obtaining the one or more assumptions from a user involves obtaining variable information as part of the defining the relationships between variables and the target result for a directed acyclic graph. Obtaining (i.e., receiving) one or more assumptions (associated with a target result) from a user to initially construct a directed acyclic graph (displayed to a user) is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… displaying, on a display device, a directed acyclic graph (DAG) including the plurality of variables (This claim element of displaying the variables on a directed acyclic graph is directed to necessary data gathering and outputting for use in a claimed process (involving displaying the gathered variables and relationships between variables and a target result in the form of a directed acyclic graph on a display device), as well as an additional aspect of keeping track of the plurality of variables, which is directed to a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). These additional elements do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application.) …
… receiving, through the input device, a first user input that adds a user variable to the plurality of variables for inclusion in the DAG (This claim element of receiving user input and adding it as a variable representation to a directed acyclic graph (displayed to a user) is directed to necessary data gathering and outputting for use in a claimed process (involving gathering data and outputting the gathered data on a display device), as well as an additional aspect of keeping track of a user variable, which is directed to a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). These additional elements do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application.) …
… receiving, through the input device, a second user input that supplements the one or more assumptions, including adding one or more edges flowing between the plurality of variables and the target result (Under its broadest reasonable interpretation, the term “supplements the one or more assumptions” broadly indicates an association or relationship between a second user input and one or more assumptions, where this second user input and one or more assumptions are expressed as variables. This claim element of receiving user input of an association/relationship between variables and a target result and adding it as an edge representation to a directed acyclic graph (displayed to a user) is directed to necessary data gathering and outputting for use in a claimed process (involving gathering data and outputting the gathered data on a display device), as well as an additional aspect (i.e., keeping track of the one or more edges) that is directed to a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). These additional elements do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application.) …
… estimating, by the processor (This claim element of using a processor on a generic computer to implement the estimating step is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating, by the processor (This claim element of using a processor on a generic computer to implement the generating step is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… displaying, on the display device, the causality explanation to the user (This claim element of displaying the causality explanation to a user on a display device is directed to necessary data gathering and outputting for use in a claimed process (involving outputting the gathered data on a display device). See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… obtaining a first user response from the user, the first user response modifying the one or more assumptions from the user (In light of applicant’s specification paragraph [0016], obtaining the one or more assumptions from a user also involves obtaining variable information as part of the defining the relationships between variables and the target result for a directed acyclic graph. This claim element involving obtaining a first user response containing assumptions to modify a directed acyclic graph is directed to necessary data gathering and outputting for use in a claimed process, as well as an additional aspect of keeping track of the modifications, which is directed to a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). These additional elements do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application.) …
… obtaining a second user response from the user associated with the causality explanation to the user (This claim element involving obtaining a second user response associated with the causality explanation is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… updating an estimation approach (Under its broadest reasonable interpretation this limitation broadly recites re-executing the estimation step based on additional received input data. The action of re-executing a causal effect estimation step (representing an update) based on additional received input data is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application) …
Step 2B: This claim further recites:
… computer implemented (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… identifying, by a processor (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… obtaining, through an input device, one or more assumptions from a user, the assumptions associated with a target result (The obtaining aspect of this claim element is directed to activities involving necessary data gathering and outputting, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example iv.) …
… displaying, on a display device, a directed acyclic graph (DAG) including the plurality of variables (This claim element is directed to activities involving necessary data gathering and outputting, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element is also directed to an aspect of storing and retrieving information in memory (through storing the received initial assumptions, variables, and edge information to build the directed acyclic graph), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
… receiving, through the input device, a first user input that adds a user variable to the plurality of variables for inclusion in the DAG (This claim element is directed to activities involving necessary data gathering and outputting, where the data gathering aspect is part of the general activity of presenting data and gathering data (where receiving a first user input of a variable is a form of gathering data), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element is also directed to an aspect of storing and retrieving information in memory on the system (adding the first user input as a new variable into the directed acyclic graph stored in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
… receiving, through the input device, a second user input that supplements the one or more assumptions, including adding one or more edges flowing between the plurality of variables and the target result (This claim element is directed to activities involving necessary data gathering and outputting, which is a well-known, understood, routine, and conventional activity and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element is also directed to an aspect of storing and retrieving information in memory on the system (adding the second user input as an edge representing a new relationship between a variable and a target result into the directed acyclic graph stored in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
… estimating, by the processor (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… generating, by the processor (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… displaying, on the display device, the causality explanation to the user (This claim element is directed to activities involving necessary data gathering and outputting, where the outputting aspect is part of the general activity of presenting data and gathering data (where displaying the causality explanation on a display device is a form of presenting data based on the data gathering), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example iv.) …
… obtaining a first user response from the user, the first user response modifying the one or more assumptions from the user (The obtaining aspect of this claim element is directed to activities involving necessary data gathering and outputting, where the data gathering aspect is part of the general activity of presenting data and gathering data (where obtaining a first user response modifying the one or more assumptions represented in a directed acyclic graph is a form of gathering data), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example iv. This claim element is also directed to an aspect of storing and retrieving information in memory (through modifying the one or more assumptions and storing these new assumptions in the directed acyclic graph), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
… obtaining a second user response from the user associated with the causality explanation to the user (This claim element is directed to activities involving necessary data gathering and outputting, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example iv.) …
… updating an estimation approach (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding previously presented Claim 2, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
… wherein obtaining one or more assumptions includes: … representing the plurality of variables as the DAG, the DAG including at least an edge flowing from the at least one variable and the target result (Under its broadest reasonable interpretation, representing the relationships between the plurality of variables and the target result by drawing a directed acyclic graph is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… wherein obtaining one or more assumptions includes: receiving an assumed causal relationship between at least one variable and the target result (As indicated earlier, this claim element of obtaining (i.e., receiving) an assumed causal relationship between at least one variable and the target result from a user is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.); … 
Step 2B: This claim further recites:
… wherein obtaining one or more assumptions includes: receiving an assumed causal relationship between at least one variable and the target result (The obtaining aspect of this claim element is directed to activities involving necessary data gathering and outputting, where the data gathering aspect is part of the general activity of presenting data and gathering data (where obtaining/receiving the assumption data as a variable and a target result is a form of gathering data), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example iv.); … 
Regarding previously presented Claim 3, 
Step 2A Prong 1: This claim is a dependent claim of Claim 2, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein estimating the causal effect includes:
identifying whether or not there are confounders in the DAG, the confounders including one or more variables related to the at least one variable and impacting the target result (Under its broadest reasonable interpretation, identifying whether or not there are confounders in a drawing of a DAG (where confounders are defined as one or more variables related to at least one other variable and impacting the target result) represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).); and 
determining if all paths in the DAG to the target result that include confounders are blockable (Under its broadest reasonable interpretation, making a determination (using the drawing of the DAG) whether all paths to the target result that include confounders are blockable represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding previously presented Claim 4, 
Step 2A Prong 1: This claim is a dependent claim of Claim 3, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
… wherein estimating the causal effect includes, based on a determination that all the paths in the DAG to the target result that include confounders are blockable, blocking all the paths in the DAG to the target result that include confounders (Under its broadest reasonable interpretation, making a determination (using the drawing of the DAG) that all paths to the target result that include confounders are blockable, which results in another determination to ‘block’ these paths (where ‘blocking’ is broadly interpreted as making a decision to eliminate a relationship path between two related variables) represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding previously presented Claim 5, 
Step 2A Prong 1: This claim is a dependent claim of Claim 3, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
… wherein estimating the causal effect includes, based on a determination that not all the paths in the DAG to the target result that include confounders are blockable (Under its broadest reasonable interpretation, making a determination (using the drawing of the DAG) that all paths to the target result that include confounders are blockable represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), …
Step 2A Prong 2: This claim further recites:
… outputting a message on the display device indicating insufficient causal evidence (The outputting aspect of this claim element (involving displaying a message to a user on a display device) is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The determination of insufficient causal evidence aspect of this claim element (where the determination of insufficient causal evidence represents a result of performing a causal analysis based on the directed acyclic graph) is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This aspect also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
… outputting a message on the display device indicating insufficient causal evidence (The outputting aspect of this claim element is directed to activities involving necessary data gathering and outputting, where the outputting aspect is part of the general activity of presenting data and gathering data (where outputting a message on the display device indicating insufficient causal evidence is a form of presenting data based on gathering represented by the directed acyclic graph), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 3, example iv. As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence the determination of insufficient causal evidence aspect of the claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding previously presented Claim 6, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
… repeating the method based on modified assumptions from the user (Under its broadest reasonable interpretation, modifying the original assumptions from the user (by updating the drawing of the DAG) and then determining to repeat the method steps of claim 1 based on this modification represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… iteratively repeating the method (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception (where multiple iterations of the method steps of claim 1 are controlled by the generic computer). See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …  
Step 2B: This claim further recites:
… iteratively repeating the method (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …  
Regarding previously presented Claim 7, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
… wherein the variables are an output of a machine learning system (Under its broadest reasonable interpretation, a machine learning system is interpreted as a separate computing system containing a machine learning component. This claim element of obtaining (i.e., receiving) the variables from a machine learning system (as an output of the machine learning system) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
… wherein the variables are an output of a machine learning system (This claim element is directed to receiving or transmitting data over a network to receive the variable data as the output from a separate computing system corresponding to a machine learning system, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.).  
Regarding previously presented Claim 8, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
… wherein the causality explanation is based on a highest causal effect of the causal effects of the variables such that a given variable receiving the highest causal effect is identified as causing the target result (Under its broadest reasonable interpretation, identifying and determining that a causality explanation is based on a highest estimated causal effect of all variables drawn in a DAG (and identifying that this causal explanation is the one causing the target result), where the estimated causal effects of each variable were determined earlier by another mental process, represents a decision-making process, which is a mental process (observations, evaluations, judgments, opinions) that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 10, 
The majority of this claim comprises primarily of claim limitations that are substantively similar in scope to corresponding claim limitations in amended Claim 1, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in amended Claim 1. 
In addition, Claim 10 recites the claim element “… instructions that, when executed by a processor, cause a device to perform operations …”, which under both the Step 2A Prong 2 and Step 2B analysis, represents applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). Under the Step 2A Prong 2 analysis, this claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. Under the Step 2B analysis, applying mere instructions on a generic computer to implement a judicial exception does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Furthermore, Claim 10 recites the claim element “including iteratively adding one or more edges flowing between the plurality of variables and the target result”, where the element “… adding one or more edges flowing between the plurality of variables and the target result” was already addressed under the Step 2A Prong 2 and Step 2B analysis from Claim 1 as being an additional element that does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application, as well as an additional element that represents well-known, understood, routine, and conventional activities, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. Under the Step 2A Prong 2 analysis, the term “… iteratively adding …” is an additional claim element that performs the adding process multiple times, which is directed to applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. Under the Step 2B analysis, applying mere instructions on a generic computer to implement a judicial exception does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding previously presented Claim 11, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding original Claim 12, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3.
Regarding original Claim 13, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 4, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 4.
Regarding previously presented Claim 14, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5.
Regarding original Claim 15, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.
Regarding previously presented Claim 16, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 7, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 7.
Regarding original Claim 17, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 8, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 8.
Regarding amended Claim 19, 
The majority of this claim comprises primarily of claim limitations that are substantively similar in scope to corresponding claim limitations in amended Claims 1 and 10, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in amended Claims 1 and 10. In addition, Claim 19 recites the claim elements “… one or more processors …” and “… one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, cause the system to perform operations …”, which under both the Step 2A Prong 2 and Step 2B analysis, represent applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). Under the Step 2A Prong 2 analysis, these claim elements do not add a meaningful limitation to the claim, and hence do not integrate the judicial exception into a practical application. Furthermore, under the Step 2B analysis, applying mere instructions on a generic computer to implement a judicial exception does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding amended Claim 20, 
The majority of this claim comprises primarily of claim limitations that are substantively similar in scope to corresponding claim limitations in amended Claim 2, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in amended Claim 2. 
In addition, Claim 20 recites the newly introduced claim element “… wherein estimating a causal effect for each of the variables includes a quantification of the causal effect as a value between zero and one”. Under the Step 2A Prong 1 analysis, this limitation is directed to an abstract idea of expressing a mathematical relationship, where the value of the causal effect being expressed as a value between zero and one is a form of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).
Regarding new Claim 21,
Claim 21 recites the newly introduced claim element from amended Claim 20 (“… wherein estimating a causal effect for each of the variables includes a quantification of the causal effect as a value between zero and one”). Under the Step 2A Prong 1 analysis, this limitation is directed to an abstract idea of expressing a mathematical relationship, where the value of the causal effect being expressed as a value between zero and one is a form of organizing information and manipulating information through mathematical correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).
Regarding new Claim 22,
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 21, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Garcia, Fernando Martel, U.S. PGPUB 2016/0292248, PCT filed 11/24/2014, published 10/6/2016 [hereafter referred as Garcia].
Regarding amended Claim 1, 
Garcia teaches
(Currently Amended) A computer implemented method comprising: 
obtaining, through an input device, one or more assumptions from a user, the assumptions associated with a target result (Examiner’s note: Under its broadest reasonable interpretation, the term “assumption” broadly recites a set of facts or statements, and hence this limitation broadly recites obtaining a set of initial facts or statements from a user, where this information is associated with a target result. Garcia teaches a system and method including a user operating client operating a webpage that receives user input data to determine causality for a goal in question/target outcome of interest (e.g., reducing the 30 day patient re-admission rate in a network of 150 hospitals), with this goal/target outcome representing the target result. Garcia additionally teaches that the received user input includes documents which form the initial set of knowledge information that can be retrieved through text mining, where the retrieval of this initial set of knowledge information represents the obtaining the associated assumptions for the target result (Garcia [0100]-[0101]: “… a key aspect of effective, generalized, knowledge identification and management is defining clearly from the start of investigations the target outcome of interest, and the population of elements … over which an organization or user wants to change some outcome(s) … The user operating client 107 can input data and use said web page … the user of client 107 may be interested in reducing the 30 day patient re-admission rate in a specific network of 150 hospitals … the web page may allow the user to enter more than one outcome of interest. It may also include options to add additional documents like manuscripts, reports, and so on that are relevant for understanding and interpreting the outcome …”; Figure 4, [0107]: “Step 401 also involves choosing the knowledge mining strategy (or strategies) to use … in step 401 a user may select the “30 day patient re-admission” node from an existing KDG as a goal; text mining as the mining process; and a proprietary, commercial, or freely available database of texts as inputs … the system may only provide a default text mining engine with pre-selected defaults optimized to the typical use case scenario. … The user operating client 107 can then enter additional information, and choose options … The displayed parameters in FIG. 6 may change depending on the inputs chosen …”).); 
identifying, by a processor, a plurality of variables, the variables representing causality candidates for the target result (Examiner’s note: Garcia teaches the system using a knowledge identification and management engine to identify a population of interest based on the received input data from a client, where the population of interest represents a plurality of variables, and these variables are elicited from the input data using data mining techniques and applied as elements (nodes and edges) on a knowledge discovery graph (KDG) (Garcia Figure 1, elements 107, 109; Figure 2, elements 201, 202; [0100]-[0101]: “… use said web page to operate a component of knowledge identification and management engine 109 that executes process 201 to define new outcomes of interest and a target population, to be stored in computer readable media 105 …”; and [0108]: “… a simple text mining engine … may perform processes intended to classify a database of text … it can implement processes to analyze all sentences in each document, using verbs related to causality to try to parse out sentences about cause and effect from non-causal sentences. … it can analyze the grammatical structure of the former to parse the cause from the effect, and commit its findings to a database … and data interpretable by a Knowledge Discovery Graph for display… Once appropriately parsed, these data can be displayed in a knowledge graph as (hand washing)→(30 day readmission) along with supported documentation accessible by clicking on graph nodes or edges. …”).); 
displaying, on a display device, a directed acyclic graph (DAG) including the plurality of variables (Examiner’s note: Garcia teaches various displays of the KDG on a web browser, with windows showing the plurality of variables (nodes) and their associated relationships to each other and to the target result Y (edges) in the KDG (Garcia [0107]-[0109]; Figures 6,9, 11-12, [0113]-[0115]: “… the connection of nodes X and Y by a directed edge [Wingdings font/0xE0], as in X [Wingdings font/0xE0] Y, signifies that "X causes Y" and so on. Such graphs serve as an inference engine for causal identification … The second purpose of the KDG is to serve as a graphical user interface to the knowledge database stored in computer-readable media 105 or memory 108, as well as an abstraction engine for the current state of causal knowledge in the system; providing, among other, a snapshot of the current state of causal knowledge … all elements in a KDG are clickable to reveal other information stored in the knowledge database …”).);
receiving, through the input device, a first user input that adds a user variable to the plurality of variables for inclusion in the DAG (Examiner’s note: As indicated earlier, Garcia teaches various displays of the KDG on a web browser, with windows showing the plurality of variables (nodes) and their associated relationships to each other and to the target result Y (edges) in the KDG. Garcia additionally teaches that the user can include additional variables by adding nodes into the KDG and connecting these new nodes to other nodes (Garcia [0109]: “… By right clicking on the web page canvass, the user operating client 107 can bring up a KDG, add a node to the canvas, as well as other module processing components, and connect them in a process flow. …”; and [0113]: “… the connection of nodes X and Y by a directed edge →, as in X→Y, signifies that “X causes Y” … had we drawn a direct arrow from Z to Y, or, equivalently, added variable Z as an argument …”).);
receiving through the input device, a second user input that supplements the one or more assumptions, including adding one or more edges flowing between the plurality of variables and the target result (Examiner’s note: Under its broadest reasonable interpretation, the phrase “a second user input that supplements the one or more assumptions” broadly indicates providing additional related information to elements in the directed acyclic graph, and hence this limitation broadly recites receiving additional related information for elements in the directed acyclic graph, including adding one more edges to the directed acyclic graph. Garcia teaches adding additional information such as measurements associated with the nodes in the KDG by appending the information to the variable/node displayed on the web browser. Garcia additionally teaches adding indicators as additional nodes to the KDG and linking these new nodes to an existing latent node using directed edges, where linking these new nodes to an existing latent node corresponds to performing the repeated (iterative) step of adding one or more edges between a plurality of variables and the target result (Garcia [0116]-[0117]: “… associating measurements, or measuring instruments with which such measurement may be obtained with each node in a KDG, or at least with those nodes of immediate interest … Obtaining measure, and/or measurement instruments for some or all nodes in a KDG, and other related data … can be useful for designing RCTs … The first step is to select a KDG and a node from that KDG that is lacking in some associated measurements, or measurement instruments … Next the user can right click on a node from that KDG, like node 902 to bring up window 903 with measurement options … the user of client 107 can select any database, and variable therein … and append it to the relevant node …”; and [0118]: “… the difference between measurements and indicators is that measurements do not add any nodes to the graphs, whereas indicators do … These indicators are added as additional nodes to the KDG, and linked to latent node 902 using directed edges … if a latent node Y is measured by indicators X and Z, then we might represent this in the KDG by adding directed edges as follows X⟵ - -Y- - →Z … indicators may also be linked to other nodes in the KDG to capture the idea that the indicator may be a proxy for more than one variable in the KDG …”).);
estimating, by the processor, a causal effect for each of the variables (Examiner’s note: Garcia teaches using a directed acyclic graph/KDG to generate estimates of causal effects on a population of interest, where the population of interest is represented by a plurality of variables, and the generated causal effects are hypothesized causal relations (Garcia [0112]: “The output of elicitation process 202 is graphical knowledge base 203 including a … Knowledge Discovery Graph (KDG) stored in computer-readable media 105 … These are graphical mathematical objects that capture qualitative aspects of structural equation models describing the relation between the posited causes and their effects … during elicitation process 202 that the goal of interest, call it Y, is likely caused by X, and some other unknown or unobserved causes                         
                            
                                
                                    ϵ
                                
                                
                                    y
                                
                            
                        
                    , and that X is caused by Z, and some other unknown or unobserved causes                         
                            
                                
                                    ϵ
                                
                                
                                    x
                                
                            
                        
                    , such that X is a direct cause of Y and Z an indirect cause of Y (via X). We can then formulate these hypothesized causal relations in general mathematical terms … or – equivalently – as the causal diagram depicted in FIG. 5.”). Garcia further teaches using an estimator to generate estimates of causal effects for variables (represented by probabilities) using the directed acyclic graph/KDG, where this process of using an estimator to compute causal probability estimates corresponds to performing estimates by a processor to determine causal effects (Garcia [0090]: “… an estimator is a computer-implemented procedure … that is applied to a set of structure or unstructured data … and yields a set of “estimates” … A generalized inference … is a correct generalization from the estimate generated from some sample of elements in the population …”; [0137]: “… integrated study analysis and update process 1600, step 1604, involves generating estimates of causal effects and confidence intervals …”; [0141]: “… The first step in integrated process 1800 … is to select a KDG of interest … the third step in integrated process 1800 … is to query the KDG … such queries include … (i) Estimating what would be the effect on the target population from the findings in a pilot study; (ii) Estimating what would be the effect in a sub-sample from the population; (iii) Segmentation analyses that try to estimate what would be the effect within segments of the target population given the findings for those segments in the pilot study …”; [0149]: “… At the very least we can provide a point estimate of P(Y|do(Z=R=0) …”; and [0169]: “… processor 106 executes instructions in Step 2215 to compute P(Y|do(Z=z) using the prior knowledge and the data in the graphical knowledge base, including marginalization over some variable or set of variables X.”).); 
generating, by the processor, a causality explanation of the target result based on the causal effects for the variables (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification [0054] and [0059], the term “causality explanation” broadly indicates conclusions or results made based on analysis of the causal effects for the variables. As indicated earlier, Garcia additionally teaches performing analysis involving estimating the causal effects of variables in a directed acyclic graph. Garcia further teaches fitting and adjusting the results to determine the degree and extent of the causal effect, where this process of further fitting and determining the degree and extent of the causal effect produces conclusions that can be generated and stored/archived in the system and presented to a user through reports, such that this conclusion and associated reports generated by the system represent a causality explanation (Garcia [0137]: “… a fourth step of integrated study analysis and update process 1600, step 1604, involves generating estimates of causal effects and confidence levels … An important aspect of model is segmentation analysis, or studying how the effect of the intervention varies by characteristics of the elements as measured prior to the intervention … is the effect larger for patients with at least high-school education compared to those with less than high school education? Does it vary by age? And so on … it might be that older people benefited the most in the RCT, but benefit the least in the population outside the RCT, which can easily result in suboptimal business decisions … this possibility can be checked by the generalizability process, which … can be used to detect whether a particular segmentation analysis can be extrapolated with confidence to the population of interest or not … A final step in integrated study analysis and update process 1600, step 1605, is to update the graphical knowledge base and archive the data. Once the user operating client 107 is satisfied with the conclusions and the model exercise, he can accept these results (or no[t]) and instruct processor 106 to execute instructions in knowledge identification and management engine 109 with a view to updating the KDG …”; and [0141]).); 
displaying, on the display device, the causality explanation to the user (Examiner’s note: As indicated earlier, Garcia additionally describes performing analysis involving querying different variables in a directed acyclic graph and producing conclusions that can be generated and stored/archived in the system and presented to a user through updates to the existing directed acyclic graph/KDG (Garcia [0137]: “… instruct processor 106 to execute instructions in knowledge identification and management engine 109 with a view to updating the KDG by, for example, replacing the broken arrow connecting the intervention cause to its effect with a continuous one, to indicate that the edge in question has been validated by an RCT. The instruction also instruct processor 106 to update the graphical knowledge base associated with the experimental results, models, and all data related to the design and implementation of the study.”). As indicated earlier, Garcia Figures 6, 7, 9, 11, 12, 17, 19 additionally teaches various displays of the KDG on a web browser, where the results of the query request produces reports based on a set of templates containing information that shares what was learned about the causal structure and the results (thus forming a causal explanation of the KDG) (Garcia [0141]: “… As mentioned above each KDG is associated with a graphical knowledge base. That knowledge base may contain any number of studies associated with the KDG … The fourth step in integrated process 1800 to query existing graphical knowledge bases 1804, is to export all, or only certain aspects, of the graphical knowledge database and associated queries … to share the data with other uses; or to provide aspects of the analysis to users of the Knowledge Market; or to generate reports, including using templates available in the Knowledge Market.”).); 
obtaining a first user response from the user, the first user response modifying the one or more assumptions from the user (Examiner’s note: Garcia teaches that the generalizability of a target population affects the computing of population causal effects. One of these criteria affecting generalization is computing the amount of overlap between variables. This amount of overlap measures the amount of information present in the target population, and hence improving the generalizability of a target population results in computing better population causal effects representing the causal explanation. Garcia additionally teaches steps for improving an unsatisfactory generalization of the target population, including a step of choosing new sampling criteria that involves introducing a variable S’ to a target population of interest, and applying a statistical function to fit the new variable S’ in the target population to further measure the amount of overlap in a target population with respect to a variable X of interest. This introduction of a new variable and application of a statistical function to compute the amount of overlap that is used to estimate future causal effects for the target population corresponds to receiving a first user input response that modifies the target population representing the initial set of assumptions (Garcia [0177]-[0178]: “… one key criteria for generalization is whether the selection of elements into the study is independent of the direct or indirect causes of Y … For estimating the population causal effect we need a second criteria, namely that P(X|S=1) overlaps P(X). The latter ensures inferences can be transported to the full population. … data from the population is not only useful for computing population causal effect, but also to perform diagnostics tests about the generalizability of findings from planned or existing studies. … we can use data on the population from which these two samples were drawn to test the conditions … that allow the transfer of knowledge from one region or sample to the other. If this test is met, we can compute the estimated effect size for the target population …”; [0194]: “… for generalization to happen, the study sample will have to be changed … create a variable S’ for the random sample from the population, and let S’=0 … use a matching procedure to match the elements in the proposed study sample with their counterparts in the random sample … set S’=1 for the closest matches amongst the random sample from the population … rank all available baseline variables X in the proposed sample according to how well they overlap the corresponding variables in the random sample … use a standard statistical routine to fit a propensity score for S’ on the basis of X … compute how often the selected sample section variables overlap their population counterparts. If we are satisfied with the operating characteristics, we use that estimated sampling function to generate a study sample. …”; [0200]-[0204] and [0220]: “… If the results of the previous analysis suggests that findings from the study will not be generalizable to the population of interests, then the user needs to decide whether to continue with the project as is, or whether to go back to Step 2701 and rerun the process to either: … (ii) choose new sampling criteria that ensure generalizability …”).);
obtaining a second user response from the user associated with the causality explanation to the user (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0062], this limitation broadly indicates receiving an indication from a user to continue or stop a process associated with the generation of the causality explanation. As indicated earlier, Garcia teaches steps for improving an unsatisfactory generalization of the target population. Garcia additionally teaches that if this generalization is still not satisfactory after adjustment of the regularizer and selection of additional samples, the user can decide to either continue with the study (i.e., accept the results) or perform another set of steps to further improve the results. As indicated earlier, improving the generalizability of a target population results in computing better population causal effects, where the degree and extent of the causal effects produces conclusions representing a causality explanation. Hence, this decision from a user to either continue with the project or further improve the generalization to produce improved results corresponds to a second user input response associated with the generation of a causality explanation (Garcia [0137]; [0177]-[0178]; [0194]; [0200]-[0204]; [0213]-[0214]; and [0220]: “… If the results of the previous analysis suggests that findings from the study will not be generalizable to the population of interests, then the user needs to decide whether to continue with the project as is, or whether to go back to Step 2701 and rerun the process …”).); and
updating an estimation approach used in estimating the causal effect for future analyses based on the first user response and the second user response (Examiner’s note: As indicated earlier, Garcia teaches performing an iterative series of steps in an integrated generalization process upon detection of an unsatisfactory generalization of the target population, where these certain steps include choosing new sampling criteria to improve generalizability to generate future causal estimates. Improving the generalizability of a target population results in the creation of better diagnostic tests to identify the causal conditions, and as such, this iterative process of improving the generalizability of a target population corresponds to a process for updating an estimation approach used in estimating the causal effect of future analyses (Garcia [0137]; [0177]-[0178]; [0194]; [0200]-[0204]; [0213]-[0214]; and [0220]).).  
Regarding previously presented Claim 2, 
Garcia teaches
(Previously Presented) The computer implemented method of claim 1, wherein obtaining one or more assumptions includes: 
receiving an assumed causal relationship between at least one variable and the target result (Examiner’s note: Garcia teaches a causal identification and management engine 109 retrieving existing knowledge to derive causal relationships between the goal in question and the population of elements present in texts or received data, or experts, and expressing these relationships in terms of variables X and a particular outcome/goal Y (Garcia Figure 1, element 109; Figure 2, element 202; [0102]-[0103]: “ … client 107 may access procedures in causal identification and management engine 109, designed to implement process 202 for eliciting existing knowledge about the possible direct and indirect causes of the goal in question from texts, data, or experts within, or without, the organization. … Such prior knowledge may be divided into two types: … qualitative causal knowledge about causal structure (e.g. does X cause Y or, in graphical terms, should X and Y be connected by an arrow, as in X→Y in a causal diagram, or not). … quantitative knowledge about the magnitude of the hypothesized causal relation, such as "increasing X by one unit increases Y by two units". … Eliciting qualitative and quantitative knowledge can help an organization formulate a formal best guess of how target outcomes may be changed …”).); and 
representing the plurality of variables as the DAG, the DAG including at least an edge flowing from the at least one variable and the target result (Examiner’s note: As indicated earlier, Garcia teaches a KDG which is a directed acyclic graph containing variables (nodes) and relationships between variables and a target result (edges) (Garcia Figure 6; [0023]; [0105]; [0112]-[0114]).).  
Regarding previously presented Claim 3, 
Garcia teaches
(Previously Presented) The computer implemented method of claim 2, wherein estimating the causal effect includes: 
identifying whether or not there are confounders in the DAG, the confounders including one or more variables related to the at least one variable and impacting the target result (Examiner’s note: Garcia teaches identifying confounders on a generalized directed acyclic graph (g-DAG), where W is identified as a confounding variable impacting the outcome of interest Y (target result) (Garcia Figure 24, elements X,Z,Y,R; and [0175]-[0176]: “… Consider the population g-DAG in FIG. 24 and assume, for the time being, we have data on all nodes of the g-DAG for all elements of the population (e.g. a full census). As drawn the g-DAG combines into a single causal diagram the hypothesized population level mechanism generating the outcome (i.e. the graph defined by variables Z, Y, W, and                         
                            
                                
                                    ϵ
                                
                                
                                    Y
                                
                            
                        
                     ), with information regarding how elements were selected into the study and assigned to treatment (i.e. the additional nodes Q, S, R, and                         
                            
                                
                                    ϵ
                                
                                
                                    R
                                
                            
                        
                    ).… Specifically, Y is the outcome of interest, W is a direct cause of the outcome, and Z is another direct cause whose effect on the outcome we want to estimate. … In this context an RCT for studying the effect of Z on Y is motivated by the bi-directed edge connecting Z and Y. The latter is a confounding path, and, as a result, the observed quantity P(YIZ=z) is not a consistent and approximately unbiased estimator of the causal quantity P(Yl do(Z=z)). To ensure that P(Y I Z=z)=P(Y l do(Z=z)) in the presence of a confounder we need to intervene directly on Z, for example using a RCT. … W is a confounder for the population effect of R on Y …”).); and 
determining if all paths in the DAG to the target result that include confounders are blockable (Examiner’s note: Garcia teaches performing analysis on the g-DAG to check for back-door paths resulting from confounders, where the determination of back-door paths further indicate whether the confounder variable W is blockable (Garcia Figure 24, elements X,Z,Y,R; and [0176]: “As just described the RCT is carried out on a convenience sample from the population, one that is not completely at random (e.g. by tossing a coin, say). … we have that P(Y l do(Z=z), S=1)=P(Y I Z=z, S=1)=P(Y I R=z, S=1). … the observed outcomes in the study are consistent and approximately unbiased for the causal effect of the treatment amongst elements participating in the study (e.g. for which S= 1). Yet the question of generalizability is whether we can generalize from the observed outcomes in the study, to the causal effect in the full population of elements. … we want to know whether P(Y I Z=z, S=1) is consistent and approximately unbiased for the causal quantity of interest for the full population of elements, namely P(Y l do(Z=z)). The applicant has realized that whether the findings from this study generalize to all elements in the population depends on a simple d-separation condition:                         
                            
                                
                                    (Y
                                    ⊥
                                    S)
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            S
                                        
                                    
                                
                            
                        
                    , where the subscript                         
                            
                                
                                    G
                                
                                
                                    S
                                
                            
                        
                     refers to the g-DAG where all arrows emanating from S have been deleted. For example, in the g-DAG in FIG. 24 W is a confounder for the population effect of R on Y, as it opens a back-door path between R and Y (note: under perfect compliance P(Y l do(Z=z))=P(Y I R=z)).”).).  
Regarding previously presented Claim 4, 
Garcia teaches
(Previously Presented) The computer implemented method of claim 3, wherein estimating the causal effect includes, 
based on a determination that all the paths in the DAG to the target result that include confounders are blockable, blocking all the paths in the DAG to the target result that include confounders (Examiner’s note: Garcia further teaches based upon a determination that all paths in the DAG are blockable, computing a causal effect based on the analysis of identifying paths by blocking all blockable paths originating from confounder variable W (Garcia Figure 24, elements X,Z,Y,R; and [0176]: “… the g-DAG in FIG. 24 W is a confounder for the population effect of R on Y, as it opens a back-door path between R and Y (note: under perfect compliance P(Y l do(Z=z))=P(Y I R=z)). This is not a problem for estimating the causal effect amongst elements in the study because conditioning on S=1 blocks this backdoor path, but it becomes a problem whenever the conditioning is removed to compute the population causal effect. This is because a back-door path is a term of art in causal diagrams such that the causal effect of a variable on another is not identified whenever they are connected by an unblocked back-door path.”).).  
Regarding previously presented Claim 5, 
Garcia teaches
(Previously Presented) The computer implemented method of claim 3, wherein estimating the causal effect includes, 
based on a determination that not all the paths in the DAG to the target result that include confounders are blockable, outputting a message on the display device indicating insufficient causal evidence (Examiner’s note: Garcia Figure 33, elements 3306, 3309 teaches performing generalization analysis, and estimating causal effect between elements X, Z, and Y, and making a determination by performing tests to check whether all paths are blocked when a collider node is involved (Garcia [0186], [0226]), and writing a record into memory to indicate that condition (i) is not met and the findings for the population of elements is not licensed nor transportable (Garcia [0177]), where writing a record into memory represents a message indicating insufficient causal evidence. Garcia further teaches that those skilled in the statistical and graphical arts would be able to perform the search again until a solution is found that can be licensed or transportable. It would have been obvious for a person having ordinary skill in the art to provide an associated graphical message warning on a display device, as taught in Garcia in a separate but similar use case involving not finding a selection function with the desired criteria (where a warning is provided to a user indicating the desired criteria could not be found, representing a situation of insufficient data (Garcia [0214]: “… Iterations continue until a default level is reached, at which point the iterations stop and a warning is given to the user of client 107 that a selection function with the desired criteria could not be found and the last estimated function is written to computer readable media 105.”; and [0227]-[0228]: “If the test in Step 3306 had been rejected at the chosen level of significance, then in Step 3308 processor 106 executes instructions to search for other variables X in the available datasets for the sample and the population that meet two conditions: (i)                         
                            
                                
                                    (S 
                                    ⊥
                                     
                                    Y I L, M, X)
                                
                                
                                    
                                        
                                            G
                                        
                                        
                                            S
                                        
                                    
                                
                            
                        
                    and (ii) P(Xsample)=P(Xpopulation). The intuition is to screen-off variable S from Y by means of X, specifically by blocking the collider path activated by conditioning on W so selection is conditionally independent form the outcomes of interest. … if this same set of variables X also overlaps the population, then the segmentation inference form the sample to the population is both licensed and fully transportable. … if no set of variables is found that meets condition (i), then findings from the study sample are not licensed for the population, in which case condition (ii) is irrelevant. If so … processor 106 writes a record to computer readable media 105 to the effect that segmented findings from the study will not be licensed for the population on the basis of the available data and segmentation criteria. … if results from the segmented analysis are not licensed one possibility is to use the search module in Step 3308 to search iteratively … that allows for licensing and at least partial transport …”).).  
Regarding previously presented Claim 6, 
Garcia teaches 
(Previously Presented) The computer implemented method of claim 1, further comprising iteratively repeating the method based on modified assumptions from the user (Examiner’s note: As indicated earlier, Garcia teaches an iterative process for repeating the method to improve the generalizability of a target population, and re-applying additional received user information which include changing the population of interest, choosing new sampling criteria including providing new convenience samples to ensure overlap, and measuring other variables, such that these iterative steps of receiving this additional information from a user correspond to modifications of the original assumptions represented in the directed acyclic graph/KDG (Garcia Figure 27, elements 2701-2705 (Garcia [0123]: “The user may also create a new outcome to add to the KDG and graphical knowledge base. Said user can also select the cause of interest using drop down menu 1102, selecting a variable from the knowledge database created in step 207, or indeed by adding new data and nodes to the graphical knowledge base. … processor 106 may instruct knowledge management engine 109 to add node 1104 to the KDG, along with any other relevant information entered.”; [0177]-[0178]; [0194]; [0200]-[0204] and [0220]).).  
Regarding amended Claim 10, 
Claim 10 recites a non-transitory computer-readable medium containing instructions that, when executed by a processor, cause a device to perform operations, the operations comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in amended Claim 1, and hence is rejected under similar rationale provided by Garcia as indicated in amended Claim 1. In addition, Garcia teaches a computer server containing computer memory storing data and instructions for processing by a processor, where the computer memory corresponds to a non-transitory computer-readable medium containing executable instructions for performing operations (Garcia Figure 1, elements 105, 106, 108; [0096]: “… computer memory 108 that stores data to be processed and/or instructions for processing data by processor 106 … computer server 103 also includes at least one computer-readable medium 105 for storing data to be executed by processor 106 in accordance with the various engines in memory 108.”). Furthermore, as indicated earlier, Garcia teaches adding indicators as additional nodes to the KDG and linking these new nodes to an existing latent node using directed edges, where linking these new nodes to an existing latent node represents performing the repeated (iterative) step of adding one or more edges between a plurality of variables and the target result (Garcia [0116]-[0117]; and [0118]: “… the difference between measurements and indicators is that measurements do not add any nodes to the graphs, whereas indicators do … These indicators are added as additional nodes to the KDG, and linked to latent node 902 using directed edges … if a latent node Y is measured by indicators X and Z, then we might represent this in the KDG by adding directed edges as follows X⟵ - -Y- - →Z … indicators may also be linked to other nodes in the KDG to capture the idea that the indicator may be a proxy for more than one variable in the KDG …”).
Regarding previously presented Claim 11, 
Claim 11 recites the non-transitory computer-readable medium of claim 10, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Garcia as indicated in Claim 2, in view of the rejections of Claim 10.
Regarding original Claim 12, 
Claim 12 recites the non-transitory computer-readable medium of claim 11, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale provided by Garcia as indicated in Claim 3, in view of the rejections of  Claim 11.
Regarding original Claim 13, 
Claim 13 recites the non-transitory computer-readable medium of claim 12, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by Garcia as indicated in Claim 4, in view of the rejections of  Claim 12.
Regarding amended Claim 14, 
Claim 14 recites the non-transitory computer-readable medium of claim 12, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale provided by Garcia as indicated in Claim 5, in view of the rejections of  Claim 12.
Regarding original Claim 15, 
Claim 15 recites the non-transitory computer-readable medium of claim 10, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale provided by Garcia as indicated in Claim 6, in view of the rejections of  Claim 10.
Regarding amended Claim 19, 
Claim 19 recites a system comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in amended Claims 1 and 10, and hence is rejected under similar rationale provided by Garcia as indicated in amended Claims 1 and 10. In addition, Garcia teaches a computer server containing computer memory storing data and instructions for processing by a processor, thus corresponding to a system that contains one or more processors, and one or more non-transitory computer-readable media containing executable instructions for performing operations (Garcia Figure 1, elements 105, 106, 108; [0096]: “… computer server 103 also includes … processor 106 … ”, and [0096]: “… computer memory 108 that stores data to be processed and/or instructions for processing data by processor 106 … computer server 103 also includes at least one computer-readable medium 105 for storing data to be executed by processor 106 in accordance with the various engines in memory 108.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Garcia, Fernando Martel, U.S. PGPUB 2016/0292248, PCT filed 11/24/2014, published 10/6/2016 [hereafter referred as Garcia] in view of Dey et al., U.S. PGPUB 2019/0279774, filed 3/6/2018 [hereafter referred as Dey].
Regarding previously presented Claim 7, 
Garcia teaches
(Previously Presented) The computer implemented method of claim 1.
 While Garcia teaches variables obtained from text mining techniques or manually provided by a user, Garcia does not explicitly teach
wherein the variables are an output of a machine learning system.
Dey teaches
wherein the variables are an output of a machine learning system (Examiner’s note: Dey teaches a data mining framework 100 (machine learning system) extracting drug and adverse drug reactions (ADR) information from real-world evidence for a patient, where the drugs represent variables, the combinations of drugs directed to an ADR representing assumptions, and a treatment from a patient representing an output (target result). The data mining framework learns through a machine learning process, and hence the information provided by the data mining framework corresponds to an output of the machine learning system, which is used to create a causal model that can be represented as a directed acyclic graph (Dey Figure 1, element 100; [0045]; [0048]; [0050]; [0062]; and [0113]: “The framework 100 learns, through a machine learning process, the drug-drug interactions, or multiple drug patterns, that are associated with particular ADRs or ADR groups and which drugs are confounders in such patterns. … the framework 100 may further comprise logic that may be used to further evaluate the specific information for a patient … The evaluation may provide an output indicating the ADRs that the patient may be predicted to experience based on the drug information associated with the patient, the candidate treatments, etc.”).).  
Both Garcia and Dey are analogous art since they both teach generation of causal models and associated directed acyclic graphs from a set of data comprising of variables associated with a target result.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take data mining and elicitation process of Garcia and enhance it with the machine learning data mining process of Dey, as a way to provide a data set of variables and target results from a machine learning system. The motivation to combine is taught in Dey, since extracting information from a machine learning system provides an automated way to identify causal higher-order interactions from machine-learning systems that a normal machine-learning system may not be able to readily identify. The identification of causal higher-order interactions results in a more accurate causal evaluation, and thus reduces the chances of generating erroneous evaluations and diagnoses, thereby improving the reliability of the causal explanation extracted from machine learning system data (Dey [0023]: “… current systems still suffer from significant drawbacks which should be addressed in order to make such systems more accurate and usable for a variety of applications as well as more representative of the way in which human beings make decisions, such as diagnosing and treating patients. … one drawback of current systems is the ability to learn and take into consideration drug-drug interactions and determining causality with regard to adverse drug reactions (ADRs) when patients are taking multiple drugs.”; [0029]: “The known approaches noted above have limitations in that they cannot find causal higher-order, i.e. higher dimension, interactions among multiple drugs and do not provide a generally applicable approach to finding such higher order multiple drug-drug interactions with corresponding ADRs. The term "higher order" as used herein refers to having two or more drugs as the casual factor to lead to one or more ADRs, which is denoted by a rule, e.g., D1D2 [Wingdings font/0xE0] ADR1 or D1D2D3 [Wingdings font/0xE0] ADR1ADR2 , where Dx is a drug and ADRy is an adverse drug reaction, and [Wingdings font/0xE0] represents a causal relationship of the rule. … such prior art approaches cannot differentiate drugs that have actual causal relationships from drugs that are simply co-prescribed due to a co-morbidity of the patient. Such co-prescribed drugs can act as mere confounders rather than a causal factor of ADRs. The illustrative embodiments provide mechanisms that determine actual causal relationships of multiple drugs with ADRs, eliminating confounders.”; and [0026]: “Moreover, the causal discovery assists medical personnel in eliminating potential sources of ADRs as simply confounders, thereby avoiding erroneous diagnosis and/or erroneous evaluation of the causes of ADRs.”).
Regarding previously presented Claim 8, 
Garcia teaches
(Previously Presented) The computer implemented method of claim 1.
However, Garcia does not explicitly teach
wherein the causality explanation is based on a highest causal effect of the causal effects of the variables such that a given variable receiving the highest causal effect is identified as causing the target result.
 Dey teaches
wherein the causality explanation is based on a highest causal effect of the causal effects of the variables such that a given variable receiving the highest causal effect is identified as causing the target result (Examiner’s note: Dey teaches a data mining framework 100 included with a cognitive system 300 that implements a QA pipeline. The QA pipeline generates confidence scores for answers based on input questions related to drugs and their ADRs by using the causal model, where the target result is a hypothesis/candidate treatment, and where the scoring stage logic 650, confidence merging and ranking stage 670, final answer and confidence module 680 perform the ranking and identifying of the candidate treatment with the highest score as the best answer (hence reflecting the highest causal effect based on the causal model) (Dey Figure 3, elements 100, 140, 130, 300, 308; Figure 6, elements 650, 670, 680; [0099]: “… the QA pipeline generates answers for input questions … The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure …”; [0110]-[0111]; [0156]: “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 670 which compares the confidence scores and measures to each other … The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/ candidate answers (hereafter simply referred to as "candidate answers"). From the ranked listing of candidate answers, at stage 680, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface …”; and [0158]: “… The framework 100 may then return any identified ADRs and confounder information for the candidate treatments back to the hypothesis and evidence scoring stage logic 650 of the pipeline which may utilize that information in generating confidence scores and rankings for the various candidate treatments.”).).  
Both Garcia and Dey are analogous art since they both teach generation of causal models and associated directed acyclic graphs from a set of data comprising of variables associated with a target result.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take data mining and elicitation process of Garcia and enhance it with the machine learning data mining process of Dey, as a way to provide a data set of variables and target results from a machine learning system. The motivation to combine is taught in Dey, as provided in the prior art claim mapping of Claim 7 recited above.
Regarding previously presented Claim 16, 
Claim 16 recites the non-transitory computer-readable medium of claim 10, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 7, and hence is rejected under similar rationale and motivations provided by Garcia and Dey as indicated in Claim 7, in view of the rejections of Claim 10.
Regarding original Claim 17, 
Claim 16 recites the non-transitory computer-readable medium of claim 10, comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale and motivations provided by Garcia and Dey as indicated in Claim 8, in view of the rejections of Claim 10.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Garcia, Fernando Martel, U.S. PGPUB 2016/0292248, PCT filed 11/24/2014, published 10/6/2016 [hereafter referred as Garcia] in view of Hitchcock, Christopher, Probabilistic Causation (Stanford Encyclopedia of Philosophy), revision dated March 9, 2018 [hereafter referred as Hitchcock].
Regarding amended Claim 20, 
Garcia teaches
(Currently Amended) The system of claim 19, wherein obtaining one or more assumptions includes: 
receiving an assumed causal relationship between at least one variable and the target result (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.); 
representing the plurality of variables as the DAG, the DAG including at least an edge flowing from the at least one variable and the target result (This claim limitation is similar in scope to a corresponding limitation in Claim 2, and hence is rejected under similar rationale.) …
While Garcia teaches computing causal probability estimates such as P(Y|do(Z=z) using prior knowledge and data in a graphical knowledge base such as a directed acyclic graph (Garcia [0167]-[0169]), Garcia does not explicitly teach
… estimating a causal effect for each of the variables includes a quantification of the causal effect as a value between zero and one.
Hitchcock teaches
… estimating a causal effect for each of the variables includes a quantification of the causal effect as a value between zero and one (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites generating a causal effect estimate by quantifying its value between 0 and 1. Hitchcock teaches graphical causal models such as directed acyclic graphs contain probability measures P, where in general a probability is defined as a function P that assigns values between zero and one. Hitchcock further teaches these probabilities used in these causal models include those that predict the value of Y for a value of X set to some particular value (e.g., P(Y=y|do(X=x)) (Hitchcock p.1 Section 1.2 Probability, 2nd paragraph: “Probability is a function P, that assigns values between zero and one, inclusive.”; p.4 Section 3.1 Graphical Causal Models, Figure 3 and 2nd-3rd paragraphs: “A probabilistic causal model also includes a probability measure P. P is defined over propositions of the form X=x, where X is a variable in V and x is a value in the range of X … Causal relationships among the variables in V are represented by graphs. … The first is the directed acyclic graph (DAG) …”; and p.7 Section 3.6 Interventions 1st-2nd paragraphs: “A conditional probability such as P(Y=y|X=x) gives us a probability that Y will take the value y, given that X has been observed to take a value x. Often, however, we are interested in predicting the value of Y that will result if we intervene to set the value of X equal to some particular value x. Pearl writes P(Y=y|do(X=x)) to characterize this probability … when we intervene, we override the normal causal structure, forcing a variable to take a value it might not have taken in the system were left alone … A causal model can be used to predict the effects of such an intervention …”).).
Both Garcia and Hitchcock are analogous art since they both teach computing probabilities characterizing causal relationships between variables. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the probability calculations derived from the directed acyclic graph taught in Garcia and perform the same probability calculations where the probabilities are represented as values between 0 and 1 as taught in Hitchcock as a way to represent the result of the probability calculations. A probability is a ratio of a number of outcomes that produce a given event to the total number of possible outcomes. As indicated above, Garcia teaches computing probability estimates representing causal relationships such as P(Y|do(Z=z), but does not explicitly disclose that the probabilities are expressed as values between 0 and 1. Hitchcock teaches computing similar probability estimates using a directed acyclic graph, as well as teaching the fact that a probability represents a function that generates a value between 0 and 1. In both cases, a person having ordinary skill in the art would understand computing a probability representing a causal relationship will produce a corresponding result, with several ways of expressing the result as a ratio/fraction, a decimal value, or a percentage. All three representations of a probability value are valid representations of a value between 0 and 1 that produce the same predictable result. Hence, a person of ordinary skill in the art would have combined the teachings of Garcia and Hitchcock in order to perform the computation of the causal probability calculations, with the knowledge that the computed result represented by values between 0 and 1 produce the same predictable results.
Regarding new Claim 21,
Claim 21 recites the computer implemented method of claim 11, which comprises of a claim limitation that is similar in scope to a corresponding claim limitation in Claim 20 (“wherein estimating a causal effect for each of the variables includes a quantification of the causal effect as a value between zero and one”), and hence is rejected under similar rationale and motivations provided by Garcia and Hitchcock as indicated in Claim 20, in view of rejections applied to Claim 1.
Regarding new Claim 22,
Claim 22 recites the non-transitory computer-readable medium of claim 10, which comprises of claim limitations that are similar in scope to corresponding claim limitations in Claims 20 and 22, and hence is rejected under similar rationale and motivations provided by Garcia and Hitchcock as indicated in Claims 20 and 22, in view of rejections applied to Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121